DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 12 are rejected under 35 U.S.C. 102(a)(2) as being disclosed by Urrutia Nebreda et al. (2020/0353635 A1).
(prior art) discloses the invention including:
Claim 1; a cutter module 10 and 20 to be arranged on a shaft 30 via a dedicated transmission device (see Fig. 4), the cutter module and the dedicated transmission device comprising a registration feature (see Fig. 11 the letter “L” printed in the module representing the left module) to guide a user to arrange the cutter module on the dedicated transmission device.
Claim 2; a number of transmission devices 102 and 202, each transmission device including a transmission ring 102 and 202, wherein the dedicated transmission device is one of the number of transmission devices.
Claim 12; a shaft 30 extending in a direction perpendicular to a media advance direction of the printer; and a cutter module 10 and 20 slidably arranged on the .

Allowable Subject Matter
Claim 15 is allowed.
Claims 3-11 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR FLORES SANCHEZ whose telephone number is (571)272-4507.  The examiner can normally be reached on Monday thru Thursday8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/OMAR FLORES SANCHEZ/Primary Examiner, Art Unit 3724